In an action for divorce, defendant appeals from an order of .the Supreme Court, Nassau County, dated December 15, 1972, which granted plaintiff’s motion for temporary alimony, child custody and support, and a counsel fee. Order affirmed, without costs. Any seeming inequity in a temporary order for alimony and support is to be remedied by a speedy trial where the rights of the parties can be finally determined (Mezzasalma v. Mezmsalma, 40 A D 2d 1018; Fleisig v. Fleisig, 4() A D 2d 609). Defendant, of course, is not precluded from making any application to Special Term with respect to visitation that he may deem appropriate. Munder, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.